ORDER
PER CURIAM.
On consideration of the record herein and of the unanimous Report and Recommendation of the Board on Professional Responsibility that David Alan Friedman, previously sanctioned by order of this court, 643 A.2d 902 (D.C.1994), has by clear and convincing evidence pursuant to D.C.Bar R. XI, § 16(d) met the conditions for reinstatement imposed by said order and that he accordingly should be reinstated as a member of the bar of this court, it is
ORDERED that David Alan Friedman be, and he hereby is, reinstated as a member of the bar of this court.